Pee Curiam.
An award at common law seems to be ..considered rather as a judgment than as an agreement of the parties made through the authorized agency of others. Yet one would suppose the submission to be an engagement to abide by what the arbitrator should direct, and a promise to perform it. The remedy, however, in a case like this, is not on the submission but on the award. Still an award so far differs from a judgment that it transfers no property and binds no right, as was held in Hunter v. Rice, (15 East 100), though it has been held in Morris v. Rosser, (3 East 11), that the ascertainment oí a right of property by an arbitrator pursuant to the submission, will conclude the parties. But that an action of debt lies on an award for a sum of money, and not on the submission, except for the performance of a collateral act, led to the conclusion that a debt created by award is not grounded on any lending or contract; consequently that an award upon even a parol submission is not to be barred by the Statute of Limitations; and however doubtful this might have been on principle, it is too firmly established by Hodsden v. Har*58ridge, (2 Saund. R. 64 b) to be questioned. It would seem, therefore, the action in this case was not barred; and the other errors are either not pressed or not maintained.
Judgment affirmed.